Citation Nr: 0423700	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-03 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory problems, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a musculoskeletal 
disorder of the cervical spine, other than arthritis.

4.  Entitlement to service connection for a musculoskeletal 
disorder of the lumbar spine, other than arthritis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the cervical spine.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.

7.  Whether the veteran filed a timely and adequate 
substantive appeal to the February 1996 rating decision 
denying a claim to reopen the issue of entitlement to service 
connection for hearing loss?

8.  Entitlement to an increased rating for fibromyalgia, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1988 to June 1988, and on active duty from January 1989 to 
January 1993, to include service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, as well as subsequent 
actions of the RO in Roanoke, Virginia, following the 
veteran's relocation.  

The record reflects that various issues, other than those 
listed on the title page of this document, were previously in 
appellate status.  In March 1998, service connection was 
granted for fibrocystic disease of the breasts.  In January 
2002, service connection was granted for a major depressive 
disorder, and the rating assigned for fibromyalgia was 
increased from 10 percent to 40 percent, effective from 
January 1993.  

In a statement received by the Roanoke RO in April 2002, the 
veteran withdrew from appellate consideration issues of 
entitlement to service connection for multiple joint and 
muscle pain, as well as gynecological and eye disorders.  In 
addition, at a June 2003 decision review officer (DRO) 
conference she was advised that a grant of entitlement to 
service connection for a respiratory disorder was forthcoming 
and she agreed that such action satisfied her appeal as to 
that matter.  

In June 2003, the appellant withdrew from appellate 
consideration the issues of entitlement to service connection 
for a skin disorder, an infection affecting multiple body 
areas, as well as her claim for increase for fibrocystic 
breasts.  Clarification was obtained with respect to the 
issues of entitlement to service connection for cervical and 
lumbar spine disorders, with the veteran specifically noting 
that she was pursuing service connection for cervical and 
lumbar spine musculoskeletal disorders.

Such was followed by the issuance of a supplemental statement 
of the case in late June 2003.  Based on the DRO's notice to 
the veteran, she submitted a VA Form 9, Appeal to the Board 
of Veterans' Appeals, in July 2003 in which she stated that 
she wished to appeal all of the issues set forth in the SSOC 
of June 2003.  

As service connection for arthritis was denied by rating 
action of March 1993, the undersigned has further subdivided 
the issues pertaining to the spine so as to be reflective of 
that fact.  The questions as to the newness and materiality 
of the evidence presented are addressed in the Remand potion 
of this document.  That matter and others are remanded to the 
RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on her part.

Prior requests for a hearing are shown by the record.  In 
turn, an RO hearing was scheduled for the Roanoke office in 
June 2002, but the veteran failed to appear.  At a June 2003 
telephone conference held with a DRO, the veteran withdrew 
her request for a hearing as to any and all issues on appeal.  
As such, the request is deemed to have been withdrawn.  38 
C.F.R. § 20.702(d) (2003). 


FINDINGS OF FACT

1.  By a rating decision of February 1996, the veteran's 
claim to reopen for service connection for hearing loss was 
denied.  Notice was provided later that month.

2.  An appeal of the February 1996 action was initiated by 
the veteran in May 1996.  The RO issued a statement of the 
case in July 1996.  An appeal was not thereafter perfected by 
the filing of a substantive appeal within the time limits 
prescribed by law.  

3.  The veteran's service-connected fibromyalgia is 
manifested by pain, tenderness, and limited range of motion 
of various body areas, and is rated at the highest schedular 
evaluation available under the applicable rating criteria.  

4.  Prior to the regulatory change of May 7, 1996, regarding 
the addition of rating criteria for fibromyalgia, such 
disability was manifested primarily by pain, albeit without 
any reduction in range of motion of the affected joints and 
other body parts.

5.  An unusual or exceptional disability picture involving 
the veteran's fibromyalgia is not shown.


CONCLUSIONS OF LAW

1.  As a timely substantive appeal to the February 1996 
action, denying a claim to reopen the issue of entitlement to 
service connection for hearing loss, was not filed, the Board 
is without jurisdiction to review the merits of claim.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.300, 20.302, 20.303, 20.305, 20.1103 
(2002).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for fibromyalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, as in effect prior to May 7, 1996; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5025 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the claims in 
question.  The VCAA significantly added to the statutory law 
concerning VA's duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to its duty 
to assist a claimant and including an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a) (2003), and the applicable law and 
regulations have been the subject of holding of various 
Federal courts.  

One of the questions herein presented, that of the timeliness 
of filing of a substantive appeal and its adequacy, is by 
definition a legal one, as it is governed not by the facts 
presented but by the controlling laws and regulations.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The facts 
surrounding the issue of the timeliness of the veteran's 
substantive appeal are undisputed.  Because the governing 
legal authority, and not the evidence, is dispositive of this 
matter, the VCAA and its implementing regulations are not 
applicable on the timeliness question.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

With respect to the question of the rating warranted for 
fibromyalgia under the changes effectuated by the VCAA, VA 
first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran in a February 2002 letter from the RO, to which 
the veteran responded in April 2002.  To that extent, VA's 
duties established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran in 
response to the VCAA notice of February 2002 did not request 
any assistance in obtaining pertinent evidence.  Rather, in 
her April 2002 response she indicated, among other things, 
that she would be submitting additional evidence at point in 
the future, which she presented to the RO in October 2002.  
The veteran it is noted was afforded one or more VA 
examinations to evaluate her fibromyalgia.  As such, it is 
concluded that VA's duty-to-assist obligation has been fully 
satisfied in this instance.  

Fourthly, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004), held, in part, that VCAA 
notice, as required by 38 U.S.C.A. §§ 5100, 5103(a); 38 
C.F.R. § 3.159, must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Hence, it 
was impossible for VA to have complied with a law that did 
not become effective until November 2000.  Moreover, the 
Board finds that any defect with respect when the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim in question, the timing of the notice does not comply 
with the express requirements of the law.  Pelegrini.  
Moreover, the Pelegrini Court found that the failure to 
provide the notice until after a claimant has already 
received an initial unfavorable RO determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  

Still, the Pelegrini Court believed that it was preferable 
for the Board to make an initial determination whether the 
appellant has been prejudiced in the first instance, and the 
Court did not exclude the possibility that a failure to 
provide notice prior to an adverse rating decision may be non 
prejudicial.  Id. slip op. at 11-12.  Indeed, the Court held 
that their decision should not be read as a per se 
requirement that a case be returned to the RO if the required 
notice was provided outside the statutory directed 
chronology.  Id. slip op. at 10.  

Here, the veteran was told in the March 1998 supplemental 
statement of the case what evidence was necessary to secure 
the highest schedular rating for fibromyalgia, and the record 
shows that she is in receipt of that highest possible 
schedular rating effective from the date of claim.  Hence, 
even if the veteran had received the required notice before 
February 1996 rating decision, she would be in no worse 
position than she currently is.  Thus, there is no evidence 
that the appellant has been prejudiced.  

The Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C.A. § 7104(a) (West 2002), 
all questions in a matter which under 38 U.S.C.A. § 511(a) 
(West 2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-RO initial adjudication constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an RO decision is appealed to the Board.  
Rather, it is only after a decision of either the RO or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not issued 
prior to the first RO adjudication of the claim(s), full 
notice was provided by the RO prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claims, and to 
respond to VA notices.  There is no argument or evidence to 
the contrary. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Substantive Appeal Relating to the Rating Decision of 
February 27, 1996

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, Appeal to 
Board of Veterans' Appeals, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  It should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  Id.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  The Court has held that, if the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In this instance, a rating decision was entered on February 
27, 1996, denying a claim to reopen the issue of entitlement 
to service connection for hearing loss.  Two days later, the 
RO mailed correspondence to the veteran to her then-current 
address, wherein the denial of such claim was set forth.  A 
copy of the rating decision was furnished as an enclosure to 
the RO's letter, as was a VA Form 4107, Notice of Procedural 
and Appellate Rights, which explained the veteran's right to 
appeal.  

In response to the RO's February 1996 letter, the veteran in 
May 1996 submitted a notice of disagreement in which she 
specifically indicated that she was appealing the denial of 
her claim to reopen for service connection for hearing loss.  
That was followed by the RO's issuance of a statement of the 
case that was mailed to her then-current address of record.  

Received by the RO on February 5, 1997, was a VA Form 9, 
Appeal to the Board of Veterans' Appeals, in which the 
veteran set forth with specificity the benefits she was 
seeking on appeal, none of which included entitlement to 
service connection for hearing loss.  In fact, no reference 
to her March 1995 claim to reopen the issue of entitlement to 
service connection for hearing loss or the RO's February 1996 
denial of such claim was therein noted.  As such, 
notwithstanding the veteran's execution of a substantive 
appeal relating to other adverse RO actions entered in 
February 1996, a substantive appeal perfecting an appeal to 
the February 1996 denial was not timely filed within the 
allotted one-year period ending in late February 1997.  

As well, the record reflects that the provisions of 38 C.F.R. 
§ 20.302(b) are not for application in this instance, as no 
additional evidence was received by the RO, following the 
issuance of the statement of the case in July 1996, within 
the time permitted to perfect an appeal, as would have 
required the RO to prepare and furnish an SSOC and possibly 
extend the period within which to timely file the substantive 
appeal.  See 38 C.F.R. § 20.302(b); VAOPGCPREC 9-97, 62 Fed. 
Reg. 15567 (1997).  

In the absence of timely perfection of the appeal in 
question, the Board lacks jurisdiction to consider the merits 
of the claim.  Hence, it must be dismissed.  Roy.  

Claim for Increase for Fibromyalgia

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. § 4.40 the 
rating for an orthopedic disorder should reflect functional 
limitations which are due to pain, as supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Id.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed into these considerations: (a) Less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Id.  Instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  Id.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
joints.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Id.  Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Id.  Flexion elicits such 
manifestations.  Id.  

The 40 percent rating presently in effect is the maximum 
rating assignable for fibromyalgia under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5025.  It contemplates the 
presence of constant symptoms of pain and tenderness of the 
joints, or nearly so, which are refractory to therapy.  Id.  
Pain is a listed item in the rating criteria for 
fibromyalgia, and does not warrant a further increase in the 
schedular evaluation under 38 C.F.R. §§ 4.40, 4.41, 4.45, 
4.59 or DeLuca, and no basis for the assignment of a rating 
in excess of 40 percent is set forth by the record.  

The Board notes that Diagnostic Code 5025 was added to the 
rating schedule by an interim rule effective May 7, 1996.  
See 61 Fed. Reg. 20438 (1996).  The interim rule was adopted 
without change as the final rule, which became effective June 
17, 1999.  See 64 Fed. Reg. 32, 410 (1999).  Therefore, prior 
to May 7, 1996, Code 5025 was not available for evaluating 
the veteran's disability.  The Board must therefore look to 
other diagnostic criteria in effect at the time in order to 
rate the veteran's disability properly.

In this instance, the original grant of service connection 
effectuated in March 1993 referred to pain and muscle spasm 
of the hips, knees, legs, arms, and head.  At that time, 
rating by analogy was undertaken by the RO based on the 
criteria for myositis, pursuant to Diagnostic Code 5099-5021.  
On the basis of the note following those criteria, it was set 
forth that the rating of myositis was to be effectuated on 
the basis of limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5021 (1992).  That criteria remained in effect without change 
until the addition of the criteria for fibromyalgia in 1996.  

Review of the pertinent medical data, in conjunction with the 
rating criteria in effect prior to May 7, 1996, as pertaining 
to individual joints, shows that at her November 1992 
separation medical examination the appellant complained of 
back and joint pain.  No limitation of motion or other 
abnormality was, however, clinically evident.  Similarly, in 
January 1994, the veteran's range of motion was noted by a an 
attending VA medical professional to be full and nontender.  
At a May 1995 VA Gulf War registry examination her range of 
motion was grossly normal with respect to the spine and 
joints.  The existence of pain was noted on outpatient review 
in May 1996, albeit without limitation of motion.  Hence, it 
is not indicated that a compensable evaluation would be for 
assignment on the basis of any criteria pertaining to any 
individual joint or other body part.  As well, not more than 
a 20 percent rating would be for assignment under Diagnostic 
Code 5003, assuming that there was X-ray evidence of 
arthritis of two or more major joints or minor joint groups, 
with occasional incapacitating episodes.  Pain was then a 
listed criterion for the evaluation of degenerative arthritis 
and no basis in fact for the assignment of a rating in excess 
of 40 percent on the basis of functional loss for the period 
from January 1993 to May 1996 is otherwise delineated by the 
record.  

The record reflects that the RO has determined that an 
extraschedular evaluation of increased disability is not 
warranted and the Board concurs.  While the record identifies 
various periods of unemployment of the veteran since 1993, 
there is lacking any persuasive evidence that her 
fibromyalgia, alone, has necessitated frequent periods of 
hospital care or resulted in a marked interference with 
employment.  In fact, at a November 2001 VA respiratory 
examination it was noted that the veteran continued to work 
as an instructor and that any time lost from work was the 
result of unrelated disability relating to the evaluation and 
treatment of her nonservice connected breast cancer.  To that 
end, no basis in fact for an extraschedular evaluation for 
fibromyalgia is demonstrated.  

As a preponderance of the evidence is against the veteran's 
claim for increase, the claim must be denied without resort 
to the benefit-of-the doubt rule.  


ORDER

A timely substantive appeal was not filed in connection with 
the rating decision of February 1996, denying a claim to 
reopen the issue of entitlement to service connection for 
hearing loss.  That appeal is dismissed.  

A rating in excess of 40 percent for fibromyalgia is denied.  


REMAND

As indicated in the Introduction above, there is presented by 
this appeal issues as to the veteran's entitlement to service 
connection for disorders of the cervical and lumbar spine, 
other than arthritis, as well as claims to reopen the issue 
of entitlement to service connection for cervical and lumbar 
arthritis.  The RO has not developed the issues as indicated, 
thereby necessitating remand for further procedural actions 
by the RO.  In addition, the significance, if any, of the 
veteran's statement in a February 1997 VA Form 9, to the 
effect that she did not have an arthritis or osteoarthritis 
claim before VA has not to date been specifically addressed.  
Moreover, there is a need for additional medical input, 
inclusive of medical opinion, as to the nexus between the 
veteran's inservice complaints of pain and mechanical 
dysfunction of the cervical and lumbar spine, and the many 
postservice disabilities of the body parts in question, 
including degenerative disc disease, sprain/strain, and 
stenosis.  

As well, further medical input with respect to the veteran's 
claims of entitlement to service connection for headaches and 
memory problems, to include as due to an undiagnosed illness, 
is in order.  In this regard, it is noted that service 
medical records identify several occasions on which the 
veteran complained of headaches and memory problems.  The 
postservice record likewise includes multiple diagnoses of 
migraine headaches, beginning as at least as early as January 
1995, and complaints of memory problems shortly following her 
discharge from service in early 1993.  As well, postservice 
evidence calls into question the relationship between her 
memory lapses and service-connected major depression, albeit 
without a definitive opinion as to that relationship.  

Accordingly, in order to conduct further procedural and 
evidentiary development, this portion of the appeal is 
REMADNED to the RO for the following:

1.  The RO shall prepare a rating 
decision implementing the June 18, 2003 
decisions of the decision review officer.

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
specific evidence are still needed to 
substantiate her claims of entitlement to 
service connection for headaches and 
memory problems, to include as due to an 
undiagnosed illness; service connection 
for disorders of the cervical and lumbar 
spine other than arthritis; and whether 
new and material evidence has been 
presented to reopen previously denied 
claims of entitlement to service 
connection for arthritis of the cervical 
and lumbar spine.  The veteran must be 
specifically notified of what specific 
portion of that evidence VA will secure, 
and what specific portion she herself 
must submit.  The RO must also advise the 
veteran to submit all pertinent evidence 
not already on file that is held in her 
possession.  The RO should notify the 
veteran that, if requested, VA will 
assist her in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that she furnishes sufficient, 
identifying information and 
authorization.  Finally, the RO must 
address the question of whether the 
veteran has been prejudiced by VA's 
issuance of the VCAA notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation.

3.  The RO must obtain for inclusion in 
the claims folder all pertinent VA 
examination and treatment records not 
already on file, including but not 
limited to the report of cervical spine 
X-rays taken on July 6, 1993, at the 
Biloxi VA and those records compiled at 
any VA medical facility since 1999.  
Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
the RO concludes that such records do not 
exist and that further attempts to obtain 
same would be futile.  Notice to the 
veteran of any inability to secure 
records must be provided and she must be 
afforded an opportunity to respond.  

4.  Thereafter, the RO should 
arrange for the veteran to be 
afforded a VA medical examination by 
an orthopedist for input as to the 
existence of any current cervical 
and lumbar spine disorders and their 
relationship to the veteran's 
periods of military service.  The 
claims folders in their entirety 
must be made available to the 
examiner for review.  The 
examination report is to include a 
detailed review of the veteran's 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and all diagnostic 
testing necessary to determine the 
full extent of all disability 
present.  All applicable diagnoses 
must be fully set forth.  

Further, a professional opinion, with 
full supporting rationale, must be 
provided by the examiner as to these 
questions:  

(a)  Does the veteran currently 
suffer from an acquired 
cervical or lumbar spine 
disorder, inclusive of 
arthritis? 

(b)  Is it at least as likely 
as not that any acquired 
cervical or lumbar spine 
disorder had its onset during 
the claimant's periods of 
military service or is 
otherwise the result of an 
inservice event?  

(c)  Is it at least as likely 
as not that cervical and/or 
lumbar spine arthritis was 
manifest during the one-year 
periods immediately following 
either of her discharges from 
military service?  If so, how 
and to what degree?

Use by the examiner of the "at 
least as likely as not" 
language in responding to the 
foregoing is required.  

All cervical and lumbar 
symptoms must be distinguished 
from any symptoms associated 
with the service connected 
fibromyalgia. 

5.  The veteran must also be 
afforded a VA neurological 
examination for the purpose of 
ascertaining whether there is 
current disability attributable to 
headaches and/or memory problems and 
the relationship of those entities 
to service and/or service-connected 
disabilities.  The claims folder in 
its entirety must be made available 
to the examiner for review.  The 
examination report is to include a 
detailed review of the veteran's 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and all diagnostic 
testing necessary to determine the 
full extent of all disability 
present.  All applicable diagnoses 
must be fully set forth.  

The examiner is asked to respond to each 
of the following:

(a)  The examiner should 
specifically determine if the 
veteran's headaches, if any, 
are due to a known diagnostic 
entity, and, if so, that 
diagnostic entity must be fully 
described.

(b)  Is it at least as likely 
as not that any known 
diagnostic entity identified in 
4(a) above had its onset during 
either period of service or is 
otherwise related to either 
period of service or any event 
thereof?  The examiner is asked 
to correlate those inservice 
complaints of headaches with 
those clinical entities 
diagnosed postservice.  

(c)  Are there any objective 
medical indications that the 
veteran is suffering from 
memory problems, and, if so, 
the examiner should 
specifically determine if her 
symptomatology is due to a 
known diagnostic entity.  If 
not, the examiner should 
specifically state whether 
he/she is unable to ascribe a 
diagnosis.  

(d)  If the manifestations of 
the veteran's memory impairment 
cannot be attributed to a 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence 
that the undiagnosed illness 
was not incurred during active 
service during the Gulf War, or 
that the undiagnosed illness 
was caused by a supervening 
condition or event that 
occurred between the veteran's 
most recent departure from 
service during the Gulf War or 
any other cause.

(e)  Is it at least as likely 
as not that the veteran's 
memory problems are the result 
an undiagnosed illness 
originating during her periods 
of military service, inclusive 
of service in Southwest Asia 
during Desert Shield/Storm?  

Use by the examiner of the "at 
least as likely as not" 
language in responding to the 
foregoing is required.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such report for any necessary 
action.  

7.  Lastly, the RO must readjudicate the 
veteran's claims of entitlement to 
service connection for headaches and 
memory problems, to include as due to an 
undiagnosed illness; service connection 
for cervical and lumbar spine disorders 
other than arthritis; and whether new and 
material evidence has been presented to 
reopen previously denied claims of 
entitlement to service connection for 
cervical and lumbar spine arthritis.  The 
significance, if any, of the veteran's 
statement in a February 1997 VA Form 9 to 
the effect that she did not have an 
arthritis or osteoarthritis claim before 
VA must specifically be addressed.  Such 
readjudication must be based on a review 
of all the evidence of record and all 
dispositive legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



